
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

                                                                                                                            

 
Exhibit 10(g)
 US Bank logo [ex10-g0a.gif]
 
July 8, 2008


America First Tax Exempt Investors, L.P.
Attn: Andrew Grier
One Burlington Place
1004 Farnam Street Ste 400
Omaha, NE 68102
Ph: 402-930-3076
Fax: 1-402-930-3047


Ladies/Gentlemen:


1.  
U.S. Bank National Association (“Party A”) is pleased to confirm the Transaction
entered into on the Trade Date with America First Tax Exempt Investors, L.P.
(“Party B”) under the circumstances described below.  This Confirmation
incorporates the definintions and provisions contained in the 2000 ISDA
Definitions (as published by the International Swap Dealers Association,
Inc.).  In the event of any inconsistency between those definitions and
provisions and this Confirmation, this Confirmation will govern.



If Party A and Party B are parties to an ISDA Master Agreement (the “Agreement”)
that sets forth the general terms and conditions applicable to transactions
between said parties, this Confirmation supplements, forms a part, and will be
subject to, provisions contained or incorporated by reference in such
Agreement.  All provisions contained or incorporated by reference in such
Agreement shall govern this Confirmation, except as modified below.  If Party A
and Party B are not parties to an ISDA Master Agreement, this Confirmation
itself will evidence a complete, binding agreement between Party A and Party B
as to the terms and conditions of the Transaction to which this Confirmation
relates.


2.           The terms of the Transaction to which this Confirmation relates are
as follows:


Type of
Transaction:                                                                                      Interest
Rate Cap


Notional
Amount:                                                                                           USD
60,000,000.00


Trade
Date:                                                                                                      
July 7, 2008


Effective
Date:                                                                                                 July
9, 2008


 
Termination Date:
July 9, 2011, subject to adjustment in accordance with the Modified Following
Business Day Convention



Fixed Rate Payer
(Buyer):                                                                             Party
B


Fixed
Amount:                                                                                                 
USD 985,000.00


Fixed Rate Payer Payment Date:
July 9, 2008

 
        Floating Rate Payer
(Seller):                                                                       
Party A


Cap
Rate:                                                                                                            2.50%


Floating Rate
Option:                                                                                       USD-BMA
Municipal Swap Index


Designated
Maturity:                                                                                       Weekly


Averaging
Method:                                                                                          Weighted


Floating Rate Day Count
Fraction:                                                                  ACT/ACT


Floating Rate for initial
Calculation
Period:                                                                                             TBD


Floating Rate Payer Payment Dates:
Beginning August 1, 2008 and thereafter on the 1st day of each month, to and
including the Termination Date, subject to adjustment in accordance with the
Modified Following Business Day Convention.



Floating Rate Period End Dates:
The 1st day of each month subject to adjustment in accordance with the Modified
Following Business Day Convention.



Floating Rate Reset
Dates:                                                                                Each
Thursday based on previous day's fixing. If such a day is
not a New York Business Day, then the next succeeding New
York Business Day during the Calculation Period.


 
Reset Business Days:
New York



Payment Business
Days:                                                                                           New
York


Calculation
Agent:                                                                                           U.S.
Bank National Association




3.  
On each Payment Date, the Floating Rate Payer will pay the Fixed Rate Payer the
Floating Amount, if any, as calculated by the product of:



(a)  
the Notional Amount



(b)  
the excess, if any, of the Floating Rate, as determined on the Rate Reset Date
for the Calculation Period, over the Cap Rate, and



(c)  
the Floating Rate Day Count Fraction





4.  
All payments hereunder shall be made in immediately available U.S. Dollar funds.



Payments to Party
A:                                                                                           Wire
to DDA #******0020


Payments to Party
B:                                                                                           Credit
DDA #******0615




5.  
In connection with this Confirmation, each party represents and acknowledges to
the other party that:



 
i.
it has no recourse and is not relying upon any legal, tax, regulatory,
accounting or other advice, statements or recommendations (whether written or
oral) of the other party regarding such transaction, other than the written
representations expressly made by that other party in the Agreement and in the
Confirmation in respect of such Transaction;



ii.  
it has the capacity to evaluate (internally or through independent professional
advice) such Transaction (including decisions regarding the appropriateness or
suitability of such Transaction) and has made its own decision to enter into
such Transaction;



iii.
it understands the terms, conditions and risks of such Transaction and is
willing to accept those terms and conditions and to assume (financially and
otherwise) those risks;



iv.
it is entering into such Transaction as principal and not as agent for any other
party;



 
v.
it acknowledges and agrees that the other party is not acting as a fiduciary or
advisor to it in connection with such Transaction.



vi.  
it acknowledges that U.S. Bank National Association has advised counterparty to
consult its own tax, accounting and legal advisors in connection with this
Transaction evidenced by this Confirmation and that it has done so; and



 
vii.  it is entering into such Transaction for the purpose of managing its
borrowings or investments, hedging its underlying assets or liabilities or in
connection with a line of business, and not for purposes of speculation.





6.  
The Confirmation and Agreement shall be governed by and construed in accordance
with the laws of the State of New York.





7.  
Each party may assign its rights or obligations hereunder to any other party
only with the express consent of the other party hereto.  This consent will not
be unreasonably withheld or delayed.





Please confirm that the foregoing correctly sets forth the terms of our
agreement by executing this
Confirmation enclosed for that purpose and returning a copy via fax to:




U.S. Bank Deriv Products Group
Attention: Capital Market Derivatives
Fax # 312-325-8971




U.S. BANK NATIONAL ASSOCIATION






By:  /s/ Christopher D. Thornton


Title:  Assistant Vice President






Accepted and confirmed as of the date first above
written:


America First Tax Exempt Investors, L.P.






By:/s/ Andy
Grier                                                                                                


Title:
Analyst                                                                                     


 



